     Case 2:19-cv-03437-KS Document 21 Filed 05/08/20 Page 1 of 1 Page ID #:1228




 1
 2
                                                                        JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     MARIA FELIX RODRIGUEZ,            ) NO. CV 19-3437-KS
11                                     )
                   Plaintiff,
12         v.                          )
                                       ) JUDGMENT
13                                     )
     ANDREW M. SAUL, Commissioner of )
14
     Social Security,                  )
15                    Defendant.       )
16   _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is affirmed and the above-captioned action is dismissed with prejudice.
22
23   DATE: May 8, 2020
24                                                   __________________________________
25                                                          KAREN L. STEVENSON
                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
